The bill charges that in 1845 the plaintiff purchased from the defendant a tract of land in Henderson County, at the price of $395, and, to secure the purchase money, executed his bond to the defendant, with William Brittain his surety, payable on 1 January, 1847, and at the same time the defendant executed to him a bond to make a conveyance of the land when the purchase money was paid. It charges that at the time of sale, which was made by public auction, the defendant represented the land as the property of John McLain, deceased, of Georgia, *Page 126 
who had made a will, appointing himself executor thereof, and giving him full power and authority to sell the said land; that he took possession of the said land and proceeded to improve it but in a short time was informed that the defendant had no power to make a valid (166)  conveyance, and, upon application to the defendant, was informed that a caveat against the probate of the will had been entered in the court of the proper county in Georgia, where the said John McLain lived and died, and where it was still pending. The plaintiff alleges that he has recently been informed, and charges the fact so to be, that the defendant never brought the will of John McLain to this State, but merely a copy, which he caused to be entered on the records of Henderson County, and procured letters testamentary to be issued thereon to him in this State as one of the executors thereof, and by said paper it appears to have been proven before three justices of the peace, out of court of Rabun County, in the State of Georgia. The bill further charges that the defendant had no power, under the present state of the paper-writing, to make a valid conveyance of the land; that the defendant has never made any conveyance of the land or tendered one to him, but without so doing has sued him on his bond and recovered judgment against him, and is about to take execution thereon; and, if he collects it, he fears it will be to him an entire loss, and prays that the contract may be rescinded and an injunction issued to restrain the defendant from collecting the money on his judgment.
The defendant answers that John McLain, of Rabun County, in the State of Georgia, died in the year ____, having made his last will and testament, duly executed to pass real estate in the State of Georgia; that he and one John Martin were appointed executors, and power is given to them, or either of them, to sell and convey the land in question; that, in conformity with the laws of Georgia, the said will was proved before three justices of the county of Rabun, and duly recorded in the court of ordinary in said county. He admits executing a bond for a conveyance, as stated in the plaintiff's bill, and that he has not made a deed for the land, but is willing to do so whenever called on; that he has (167)  obtained a judgment against the plaintiff on his bond, and that he is able to make good to him any injury he may sustain in consequence of his not obtaining title. He avers that no caveat has ever been entered in the probate of the will in Georgia, and denies he ever so told the plaintiff. The defendant further alleges that Alexander Martin, his coexecutor, took out letters testamentary in the State of Georgia, and he procured from him a good and sufficient deed of conveyance to the plaintiff of the said land, which he now has and is willing to bring into this court and deliver to the complainant, whenever thereto required. *Page 127 
Upon the coming in of the answer in this case the injunction theretofore granted is dissolved. From the pleadings in the case it appears that the defendant, representing himself as the executor of the will of John McLain, of Georgia, and claiming to have full power, as such, under the will, sold to the plaintiff a tract of land lying in Henderson County in this State. The plaintiff executed to the defendant his note or bond for the purchase money payable 1 January, 1847. This bond bore date in March, 1845. At the same time the defendant executed his bond to make title to the plaintiff when the purchase money was paid. The defendant, without executing or handing to the plaintiff any deed for the land, sued him upon his bond and has obtained a judgment on it, nor has he even brought into court any deed from himself or from his coexecutor, Martin, to the complainant. We think his Honor erred in dissolving the injunction. The acts to be performed by these parties were concurrent acts, to be performed at one and the same time. The plaintiff bound himself to pay the money due upon his bond on 1 January, 1847, and the defendant bound himself, at the same        (168) time, to make the conveyance of the land. Whichever of the parties, in such a case, takes the initiative becomes the actor. A court of equity will not compel a purchaser to take a doubtful title. He has a right to have the title brought into court, and a reference to the clerk, if he so chooses, to examine and report upon it. This the defendant has not done, and we do not consider him entitled to force the purchase money from the plaintiff and to throw him upon the uncertain security of his bond to make a conveyance. He is not compellable, in equity, to part with his money until the vendor has conveyed or offered to convey the land. This defendant has not yet done. We do not consider the other objections raised by the answer as properly before us. The only question referred to is the propriety of the dissolution of the injunction. We think there was error in dissolving the injunction, and that it ought to be retained to the hearing.
PER CURIAM.                                   Reversed with costs. *Page 128 
(169)